Citation Nr: 0619676	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-06 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Initial evaluation of residuals of a left knee injury, 
currently rated as 10 percent disabling.

2.  Initial evaluation of residuals of a right thumb injury, 
with degenerative joint disease, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active service from July 1975 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   May 2002, January 2003, and May 2003 
rating determinations of a regional office (RO) of the 
Department of Veterans Affairs (VA).  The January 2003 rating 
decision granted service connection, and assigned 10 percent 
ratings for the two disabilities at issue.  The veteran 
appealed for higher initial ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in March 2004.  The Board remanded the 
case for further development in April 2005.


FINDINGS OF FACT

1.  The veteran's left knee has pain, mild arthritis, full 
extension, flexion which ranges between 110 to 135 degrees, 
and no more than slight instability.

2.  The veteran's right thumb injury, with degenerative joint 
disease, is not productive of inability to move the thumb; 
and there is a gap of only one centimeter between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee instability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for a separate 10 percent rating for left 
knee arthritis and limitation of motion have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2005); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 23-97 
(July 1, 1997).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of right thumb injury, with degenerative joint 
disease, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5152, 5224, 5228 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that the RO letters sent in April 2003 
and May 2005, pertaining to the requirements for increased 
ratings, adequately informed the veteran of the information 
and evidence needed to substantiate his claims, complied with 
VA's notification requirements and set forth the laws and 
regulations applicable to his claim.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice must be 
provided to a claimant before the initial unfavorable RO 
decision on claim for VA benefits.  This was not 
accomplished.  However, the RO sent the veteran adequate 
notice in April 2003 and May 2005, after the initial denial 
of the claim.  However, notice requirements may be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  See also Pelegrini, 18 Vet. 
App. at 121.  There was no prejudice to the veteran in this 
case.  The veteran's claim was scrutinized under VCAA 
standards during the appeal period.  See 66 Fed. Reg. 45,629 
(August 29, 2001); VA O.G.C. Prec. Op. No. 7-2003 (November 
19, 2003).  So any defect with respect to the timing or 
language of the notice was nonprejudicial and therefore, 
merely harmless error.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  Several 
examinations pertaining to the severity of his service-
connected disabilities have been obtained.  He has been 
provided a hearing to present testimony.  As such, the record 
is sufficient for a decision.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased ratings, but he was not 
provided with notice of the type of evidence necessary to 
establish the effective date for the increased rating claims.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
case, the claims are being denied, so that matter is moot 
with no prejudicial error.  Thus, any question as to the 
appropriate effective dates to be assigned is rendered moot.  

II.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2.  As in this case, when the 
veteran's disability rating claims have been in continuous 
appellate status since the original grant of his claim, the 
evidence to be considered includes all evidence proffered in 
support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated based on 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  Regarding 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing.  See also, DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.  Painful 
motion due to arthritis is deemed limitation of motion and is 
entitled to a minimum rating of 10 percent per joint, even if 
there is no actual limitation of motion.  VAOPGCPREC 09-98 
(August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).

A.  Left Knee Injury

The veteran's left knee disability has been rated by analogy 
to Diagnostic Code 5257, instability of the knee.  The 
veteran reports left knee instability, that he must wear a 
knee brace, and that the knee gives out with activity and 
weight bearing on a daily basis.  VA orthopedic examination 
for treatment purposes in January 2002 noted that the 
veteran's history was consistent with lateral meniscus tear 
with possible anterior cruciate ligament rupture.  The 
examiner stated that the veteran's Lachman's test for knee 
ligament laxity was difficult to access due to the his poor 
cooperation.  A magnetic resonance imaging (MRI) of the left 
knee was ordered.  A March 2002 left knee MRI diagnosed 
chondromalacia patella without associated underlying bony 
change, chronic medial collateral ligament sprain, and no 
additional evidence of second fracture or anterior cruciate 
ligament tear.  All tests for knee subluxation and ligament 
laxity were negative on subsequent VA examinations in 
December 2002, May 2003, and June 2005.  

As a whole, the objective medical evidence tends to suggest 
that the veteran's medial collateral ligament sprain shows no 
more than slight instability of the left knee.  Therefore, it 
cannot be determined that the veteran meets the criteria for 
the next higher rating of 20 percent based on moderate knee 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The veteran's representative, in his February 2006 written 
argument, maintains that the veteran is also entitled to a 
separate rating based on limitation of motion and pain due to 
left knee arthritis.  

The general rating schedules for limitation of motion of the 
knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA 
General Counsel held in VAOPGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, as in this case, the veteran must also 
have limitation of motion under Diagnostic Code 5260 or 5261 
to obtain a separate rating for arthritis.  In VAOPGCPREC 9-
98, General Counsel also held that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.

Diagnostic Code 5260 provides for a 0 percent evaluation 
where flexion of the leg is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a 0 percent evaluation 
requires extension of the leg limited to five degrees; a 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent evaluation requires extension limited to 15 
degrees; a 30 percent evaluation requires extension limited 
to 20 degrees; a 40 percent evaluation requires extension 
limited to 30 degrees; and a 50 percent evaluation requires 
extension limited to 45 degrees.  Normal range of motion in a 
knee joint is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.

X-ray studies of the left knee in January 2002 were 
interpreted by a VA examiner as showing some left 
patellofemoral degeneration.  The examiner who conducted the 
June 2005 VA examination stated that the veteran's left knee 
X-ray studies demonstrate "mild arthritis at best."  Given 
such findings, the Board, in applying the benefit-of-the-
doubt doctrine, concludes that the veteran has at least some 
arthritis of the left knee.  As noted above, arthritis is to 
be rated based on limitation of motion of the affected joint.  
January 2002 examination noted left knee range of motion as 0 
to 130 degrees, December 2002 examination noted left knee 
range of motion as 0 to 110 degrees, May 2003 examination 
noted that flexion ended at 115 degrees, and June 2005 noted 
that flexion was to 110 degrees.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5003.  The examiner who conducted the June 
2005 examination stated that the veteran's left knee did not 
appear to have weakened movement, easy fatigability and 
incoordination.  The examiner also noted that the veteran was 
not having a flare up during examination.  The examiner also 
stated that the veteran's subjective complaints of did not 
appear to coincide with examination and X-ray findings.  In 
addition, the examiner noted that it was possible that the 
veteran was attempting to demonstrate worsening left knee 
problems on examination, as he attempted rationing-type 
movements on range of motion testing.  

The medical evidence shows that the veteran has slight 
limitation of motion of the knee in flexion.  The 
examinations note left knee flexion ranging between 110 to 
135 degrees.  May 2003 examination noted that the veteran 
left knee extended to 0 degrees, and no examination found any 
limitation of motion in left knee extension.  Application of 
Diagnostic Code 5260 (limitation of flexion) and 5261 
(limitation of extension) would warrant a noncompensable 
rating.

After applying the above criteria to the facts of this case, 
the Board concludes that a 10 percent disability rating is 
warranted for the veteran's limitation of flexion of the left 
knee under Diagnostic Code 5010 based on arthritis with 
painful motion.  See 38 C.F.R. § 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  To receive a 20 percent 
rating, the knee must be limited to 45 degrees of flexion.  
See 38 C.F.R. § 4.71, Diagnostic Code 5260.  An even higher 
rating due to painful motion is not warranted in light of the 
minimal objective findings to support the veteran's 
complaints of great pain and limitation of use of the left 
knee.  See 38 C.F.R. § 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This, however, does not seem to apply to 
the veteran's case given that he has not demonstrated any 
limitation of motion on extension and, in fact, has not 
demonstrated a compensable rating under either Code 5260 or 
5261 based on a strict adherence to the limitation of motion 
criteria.  The Board has assigned a 10 percent rating under 
Code 5010 in recognition that there is some limitation of 
left knee flexion with pain under Code 5260.  The Board does 
not interpret the General Counsel opinion as providing for 
separate ratings for noncompensable limitation of flexion and 
limitation of extension due to pain and believes that the 10 
percent rating for limitation of motion with pain (although 
noncompensable under Codes 5260 and 5261) under Code 5003 is 
all that is permitted under that regulatory provision.

In addition, there is no objective medical evidence that the 
veteran's left knee is characterized by ankylosis, locking, 
effusion, or impairment of the tibia and fibula so as to 
warrant a rating in excess of 10 percent under Diagnostic 
Codes 5256 (Knee Ankylosis), 5258 (Cartilage, semilunar, 
dislocated, with frequent episodes of "locking" pain, and 
effusion into the joint), and 5262 (Tibia and fibula, 
impairment of).

As previously mentioned, this is an initial rating case, and 
consideration has been given to "staged ratings" (i.e., 
different percentage ratings for different periods of time) 
since the date when service connection was made effective.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  There, 
however, appears to be no identifiable period of time since 
the effective date of service connection during which the 
left knee condition was more disabling than reflected in the 
Board's assignment of separate 10 percent ratings due to 
slight instability and arthritis with pain and limitation of 
motion of the left knee.  Thus "staged ratings" are not 
supported by the record in this case.

The effect of the Board's decision is that the veteran now 
has a combined 20 percent rating for his service-connected 
left knee disorder.  See 38 C.F.R. § 4.25, Table I.

B.  Right Thumb Injury 

The veteran contends that his right thumb injury greatly 
limits his hand strength, to the extent that he is unable to 
hold objects.  He also notes that his right hand becomes 
painful and numb with use.  

The veteran is in receipt of a 10 rating for a right thumb 
injury with degenerative joint disease under Diagnostic Code 
5010.  December 2002 examination diagnosed residuals of 
injury to the [right] thumb with mild degenerative joint 
disease.  Hand grip was satisfactory.  The examiner also 
stated that the veteran could approximate the palmar crease 
to within one centimeter.  A mild fusiform deformity of the 
middle interphalangeal joint of the thumb was noted.  The 
June 2005 examination report indicated that the veteran's 
right thumb interphalangeal joint flexion to 80 degrees, and 
full extension.  The examiner noted that the veteran had some 
pain with right thumb motion.  The examiner also stated that 
the objective right thumb pathology did not support the 
veteran's subjective complaints of difficulty in using the 
right thumb.  It was noted that the veteran pointed out a 
right thumb deformity, but the examiner stated that the 
deformity was not related to the right thumb joint which 
sustained the service-connected injury.  The examiner noted 
that the veteran's interphalangeal joint arthritis 
represented very mild arthritis at best and should not be a 
great limitation to the veteran.  The examiner noted that the 
veteran's right thumb joint was quite functional, and the 
condition did not approximate right thumb amputation.  

Diagnostic Code 5228 provides for assignment of a 10 percent 
rating for limitation of motion of the thumb when there is a 
gap of one to two inches (2.5 to 5.1 cm) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  A 20 percent rating is warranted for limitation of 
motion of the thumb when there is a gap of more than two 
inches (5.1 cm) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  38 C.F.R. § 
4.71a, Diagnostic Code 5228.  The Board notes that the 
veteran does not manifest the requirement for a 10 percent 
rating under right thumb limitation of motion; but veteran 
was assigned a compensable rating pursuant to painful motion 
due to arthritis.  See Diagnostic Code 5010, supra.  After 
applying the above criteria to the facts of this case, the 
Board concludes that a 10 percent disability rating is 
warranted for the veteran's limitation of flexion of the left 
knee under Diagnostic Code 5010 based on arthritis with 
painful motion.  An even higher rating due to painful motion 
is not warranted in light of the minimal objective findings 
to support the veteran's complaints of great pain and 
limitation of use of the right hand.  See 38 C.F.R. § 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, the veteran is not entitled to an increased 
rating based on ankylosis of the thumb, or amputation of the 
thumb.  See Diagnostic Codes 5224, 5152.  (Prior to and 
subsequent to August 26, 2002)

At any time during this appeal, the veteran is not entitled 
to a "staged" rating under Fenderson, because the 10 percent 
rating represents his greatest level of disability during the 
relevant time period at issue.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied.


ORDER

An increased rating for the veteran's left knee instability 
is denied.  

A separate, 10 percent rating, for arthritis of the left 
knee, with pain and limitation of flexion, is granted.

An increased rating for the veteran's right thumb injury, 
with degenerative joint disease, is denied.  


____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


